Citation Nr: 0117653	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  01-04 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $7,714.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1946.  
The veteran died in September 1997.  The appellant is the 
veteran's widow.

This appeal arises from an October 2000 decision of the 
Committee on Waivers and Compromises of the Indianapolis, 
Indiana Regional Office (RO), which denied the appellant's 
request for waiver of recovery of an overpayment of improved 
death pension benefits in the amount of $7,714 due to bad 
faith on the part of the appellant.


FINDINGS OF FACT

1.  The appellant was awarded improved death pension benefits 
effective in September 1997 on the basis that her countable 
income, consisting primarily of Social Security benefits, did 
not exceed the maximum annual limit.

2.  In May 2000, the RO was informed by the Social Security 
Administration that the appellant was in receipt of 
additional monthly Social Security benefits.  

3.  The appellant failed to report the increased Social 
Security benefits to the RO in eligibility verification 
reports submitted in January 1999 and December 1999.  

4.  In June 2000, the RO terminated the appellant's death 
pension benefits retroactive to October 1, 1997.

5.  There is evidence that the appellant intended to seek an 
unfair advantage with knowledge of the likely consequences 
and intended to misrepresent material facts with knowledge 
that it would result in the erroneous award or retention of 
improved death pension benefits beginning in October 1997.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $7,714 is precluded by 
reason of bad faith and misrepresentation on the part of the 
appellant.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.962 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The overpayment in this case was created as a result of the 
fact that the appellant was paid improved death pension 
benefits on the basis of countable income consisting 
primarily of Social Security benefits when, in fact, her 
income in the form of Social Security benefits was actually 
far greater than what the RO had been led to believe.  The 
RO's Committee on Waivers and Compromises in October 2000 
held that the appellant's failure to report the correct 
amount of Social Security benefits received led to the 
creation of the overpayment.  

A review of the record shows that the appellant submitted VA 
Form 21-534, application for dependency and indemnity 
compensation or death pension by a surviving spouse in 
October 1997.  On the form, the appellant reported receiving 
$255 a month in Social Security benefits.  This was her only 
source of income.  She checked yes when asked if she expected 
her Social Security benefits to increase as a result of the 
veteran's death.  

By letter dated in January 1998, the appellant was awarded 
monthly improved death pension benefits of $176 effective 
from September 1997.  She was informed that this award was 
based on countable Social Security annual income of $3,060, 
or $255 per month as the appellant had reported on VA Form 
21-534.  The appellant was further informed that her rate of 
VA pension depended on total income which included her income 
and that of any dependent.  VA must adjust her payments 
whenever her income changes.  The appellant was notified that 
she must notify VA immediately if income was received from 
any source other than that shown above.  Her failure to 
promptly tell VA about any income change may create an 
overpayment which will have to be repaid.  The January 1998 
letter also included VA Form 21-8767 which advised the 
appellant that she was required to promptly report any change 
in her income.  

The appellant submitted an improved pension eligibility 
verification report (EVR) in January 1999.  In response to 
specific questions, the appellant reported that her only 
income consisted of Social Security benefits for herself in 
the amount of $258 per month.  She also submitted 
unreimbursed medical expenses for the year 1998.  By letter 
from the RO to the appellant in January 1999, she was 
informed that her pension rate depended on her income and 
that medical expenses that she paid may be used to reduce her 
countable income.  The appellant was requested to inform VA 
immediately if her income changed.

The appellant submitted an improved pension eligibility 
verification report (EVR) in December 1999.  In response to 
specific questions, the appellant reported that her only 
income consisted of Social Security benefits for herself in 
the amount of $264 per month.  She also submitted 
unreimbursed medical expenses for the year 1999.  By letter 
from the RO to the appellant in January 2000, she was again 
informed that her pension rate depended on her income.  The 
appellant was requested to inform VA immediately if her 
income changed.  VA Form 21-8767 was enclosed.  

In May 2000, computer generated data sheets regarding Social 
Security benefits for the appellant were received.  The data 
sheets indicate that effective October 1997 the appellant 
received $648 in Social Security benefits.  Benefits had 
increased to $662 in December 1997, $671 in December 1998, 
and $688 in December 1999.  

By letter from the RO to the appellant in June 2000, it was 
proposed that the appellant's monthly improved pension 
benefits be stopped due to notification from the Social 
Security Administration that she was receiving $688 per month 
in benefits.  The RO had been counting only $264 in monthly 
Social Security benefits.  She was requested to furnish VA 
with a copy of the Social Security award letter showing the 
date her benefit changed.  The RO indicated that pension 
payments would not be adjusted for 60 days so that the 
appellant could submit additional evidence.  

In August 2000, the appellant submitted a request for waiver 
of recovery of an overpayment of improved death pension 
benefits in the amount of $7,714.  She indicated that her 
monthly expenses had very nearly been as much as her VA and 
Social Security benefits.  Receipt of the notice of 
overpayment letter had made the appellant very nervous.  The 
appellant indicated that she was already living on the edge 
of poverty and that she enjoyed very poor health to include 
the use of oxygen.  She requested assistance even thought she 
indicated that the overpayment had been her fault.  

By decision of the RO in October 2000, the RO denied the 
appellant's request for waiver of recovery of the overpayment 
of $7,714.  It was noted that the appellant, at the inception 
of the award of improved pension benefits, had been informed 
of the requirement to immediately report any and all income 
changes to VA.  VA subsequently learned from the Social 
Security Administration that the appellant had received an 
increase in Social Security benefits in October 1997.  This 
had created the overpayment which ran from October 1, 1997 to 
June 30, 2000.  It was determined that the appellant had 
demonstrated bad faith by failing to report the correct 
amount of her monthly Social Security benefit on EVR's 
submitted in January and December 1999.  


II.  Analysis

Initially, the Board must determine whether the debt was 
properly created.  Improved death pension is a benefit 
payable by VA to surviving spouses of veteran's of a period 
of war because of disability.  Basic entitlement exists if, 
among other things, the spouse's income is not in excess of 
the applicable maximum pension rate specified in 38 C.F.R. 
§ 3.23; 38 U.S.C.A. § 1541; and 38 C.F.R. § 3.3 (b)(4).  
Maximum rates of pension are reduced by the amount of the 
countable annual income of the veteran.  Section 3.23.  
Payments of any kind from any source are counted as income 
during the 12 month annualization period in which received 
unless specifically excluded.  Section 3.272.  

A review of the record shows that the appellant was paid 
improved death pension benefits from October 1, 1997 to June 
30, 2000 on the basis of her receiving between $255 to $264 
in monthly Social Security income.  Information received via 
contact with the Social Security Administration in May 2000 
showed that the appellant had actually received between $648 
and $688 in monthly Social Security income during the period 
in question.  Accordingly, an overpayment in the amount of 
$7,714 was created.  The Board concludes that the overpayment 
in the amount of $7,714 was properly created because the 
appellant received benefits to which she had not shown her 
legal entitlement to as she had countable income which she 
did not report which exceeded the maximum annual limit.  

Under applicable criteria, the law precludes waiver of 
recovery of an overpayment where any one of the following 
elements is found to exist:  (1)  fraud, (2)  
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  If 
misrepresentation is involved, the misrepresentation must be 
more than non-willful or mere inadvertence.  38 C.F.R. 
§ 1.962(b).  In ascertaining whether bad faith or 
mispresensentation was involved, it is helpful to turn to the 
VA manual and regulations for guidance to the RO's committee 
on waivers.  Bad faith is a term generally used to describe 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences and results in a loss to the government.  
38 C.F.R. § 1.965; VA Manual MP-4, Part I, Chapter 8.  

Although fraud and misrepresentation are listed as separate 
elements in section 5302, they both contain common 
characteristics and should be considered as a single element.  
In order to establish fraud or misrepresentation, a Committee 
must determine that there was a willful misrepresentation of 
a material fact, or the willful failure to disclose a 
material fact, with the intent of obtaining or retaining, or 
assisting an individual to obtain or retain, eligibility for 
VA benefits.  A Committee must show that the willful intent 
to either misrepresent or fail to disclose was done with the 
veteran's knowledge that such misrepresentation or failure 
would result in the erroneous or improper retention of VA 
benefits.  VA Manual MP-4, Part 1, Chapter 8.

In reviewing the evidence of record, the Board concludes that 
the evidence supports the conclusion that the appellant 
intended to seek an unfair advantage of VA through an 
intentional misrepresentation of material facts beginning in 
October 1997 with regard to the receipt of monthly Social 
Security benefits.  There was an obvious underreporting of 
Social Security income which caused the overpayment at issue.  
The weight of the evidence establishes that the 
underreporting of income was done with willful intent knowing 
that she was improperly receiving benefits.  The record shows 
that the appellant failed to correctly report her Social 
Securing income in EVR's submitted in January 1999 and 
December 1999.  This was not a matter of simply forgetting to 
report changes in income.  

Instead, on each of the EVR's she was specifically asked to 
report the amount of Social Security benefit received and on 
each occasion she underreported the amount received by 
hundreds of dollars.  She was repeatedly reminded by the RO 
of the duty to report income changes in award letters.  

Moreover, on the original death pension application of 
October 1997, the appellant indicated that she expected that 
her Social Security benefits would increase with the death of 
her husband.  The record is therefore overwhelming to the 
effect that the appellant's failure to correctly report 
Social Security income was more than inadvertent and by 
underreporting this income she intended to seek an unfair 
advantage with knowledge of the likely circumstances.  

The Board also notes that the appellant has not offered any 
explanation for her failure to correctly report her Social 
Security income.  Under the circumstances, the 

Board finds that the evidence of record supports a finding of 
bad faith and misrepresentation on the part of the appellant 
in the creation of the overpayment in the amount of $7,714.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $7,714 is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

